DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 4, 6, and 9 on 03/18/2022. 
In view of amendments submitted, the claim objection of 4 and 112(b) rejection of claims 6, 9, and 10 previously presented on 12/24/2021. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.

Applicant argues:
“In rejecting independent claim 1, the Action alleges that the Palette video teaches the
recited additive manufacturing method, including the step of "simulating the three-dimensional
article based on at least one parameter characterizing the three-dimensional article such that the
three-dimensional article comprises a first region comprising a first base material and a second
region comprising a second base material." (Office Action, p. 4). Specifically, the Action points
to screenshots of the Palette video at timestamp 0:33 and timestamp 0:50 as allegedly teaching a
three-dimensional article comprising a first region comprising a first base material and a second
region comprising a second base material.

Despite the Action's arguments to the contrary, the Palette video fails to provide any
indication that the three-dimensional article includes a first region comprising a first base
material and a second region comprising a second base material. Based on the screenshots
provided in the Action, it appears that the Action is considering the white portion of the three dimensional article shown at timestamp 0:33 as the "first region comprising a first base
material," and the blue portion of the three-dimensional article shown at timestamp 0:50 as the
"second region comprising a second base material." However, there is no indication whatsoever
that these two regions comprise different materials; instead, the article shown at timestamp 0:50
has simply been painted. Notably, at timestamp 0:24 of the video, the user selects a "paint
selected" button, which clearly indicates that the three-dimensional article is formed of a single
base material that has been painted, as opposed to the first and second base materials recited by
claim 1.

Furthermore, the Action has merely alleged that Palette inherently teaches "generating a

an additive manufacturing feedstock comprising the first base material and the second base
material based on the three-dimensional article." (Office Action, p. 5). Even if the Palette article
may be considered to include first and second base materials, which is not conceded, the Action
has failed to provide the necessary rationale or evidence to establish inherency.

It is well established that the fact that a certain result or characteristic may occur or be
present in the prior art is not sufficient to establish the inherency of that result or characteristic.
In order to rely on inherency, the Action must provide a basis in fact and/or technical reasoning
to reasonably support the determination that the allegedly inherent characteristic necessarily
flows from the teachings of the applied prior art. Here, the Action has merely stated that the
method step is "inherent" in Palette, with no additional explanation whatsoever.” 

Examiner respectfully disagrees. “Palette 2S and Palette 2S Pro: The most reliable Palette yet,” (Available on Dec 13, 2019), hereinafter referred to as Palette provides a video illustrating a process of manufacturing a multi-colored article with the Palette 2 and Palette 2 Pro apparatus.

Palette shows a user utilizing a three-dimensional modeling program, or CAD program, to simulate a three-dimensional model and allow the user to manipulate the model to obtain different colored regions (i.e., a first region and second region). The video provides an artistic interpretation of the computer simulation by illustrating how manipulating the color on the CAD model in the program displayed on the computer translates to color changes in the printed article by providing a physical model of the article to be printed on the desk (see screenshot below). 


    PNG
    media_image1.png
    586
    1372
    media_image1.png
    Greyscale


The visual effects of the changing color of the physical model, or “painting” of the physical model, displayed on the desk is not a literal action of painting the article. Rather, the computer-generated imagery of “painting” the physical model serves as an illustration of the color changes possible through the three-dimensional modeling program for printing the multi-colored article. 



    PNG
    media_image2.png
    561
    1312
    media_image2.png
    Greyscale





As shown in the printing process of Palette, there are multiple filaments of different colors (i.e., white, blue, and gold) used. Each of these filaments are different base materials, as each filament comprises different compositions, such as different colorants. Furthermore, as discussed by Palette, the apparatus splices different colored filaments in order to print different colors for multi-color three-dimensional printing (Page 3 and 4). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Palette 2S and Palette 2S Pro: The most reliable Palette yet,” (Available on Dec 13, 2019), hereinafter referred to as Palette. 
Regarding claim 1, Palette presents a video clip of utilizing CANVAS Paint for additive manufacturing a three-dimensional dimensional article, the method comprising: 
simulating the three-dimensional article based on at least one parameter (i.e., color and surface area) characterizing the three-dimensional article such that the three-dimensional article comprises a first region comprising a first base material and a second region comprising a second base material (Video, timestamp 0:33 and 0:50, see images below);

inherently generating a set of print instructions based on a conformation of the three-dimensional article and preparing an additive manufacturing feedstock comprising the first base material and the second base material based on the three-dimensional article; and

supplying the set of print instructions and the additive manufacturing feedstock to an additive manufacturing device, whereby the additive manufacturing device fabricates the three-dimensional article using the additive manufacturing feedstock based on the set of print instructions (Video, timestamp 0:42- 0:48 and Page 2 and “internal shot of the new Palette 2S”).

    PNG
    media_image3.png
    586
    1170
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    630
    1263
    media_image4.png
    Greyscale


Regarding claim 4, Palette teaches the method as applied to claim 1, wherein at least one parameter of the first base material is different from the at least one parameter of the second based material (Video, timestamp 0:53, see below).

    PNG
    media_image5.png
    629
    1261
    media_image5.png
    Greyscale



Regarding claim 5, Palette teaches the method as applied to claim 1, wherein the at least one parameter characterizing the three dimensional article is a specific surface area (Video, timestamp 0:33 and 0:50).

	Regarding claim 6, Palette teaches the method as applied to claim 1, wherein simulating the three-dimensional article comprises augmenting the first base material of the three-dimensional article relative to a design-optimized constraint (e.g., color) of the three-dimensional article such that the three-dimensional article further comprises the second base material (Video, timestamp 0:33 and 0:50). 

    PNG
    media_image4.png
    630
    1263
    media_image4.png
    Greyscale


	Regarding claim 7, Palette teaches the method as applied to claim 1, wherein simulating the three-dimensional article comprises generating a three-dimensional model corresponding to the three-dimensional article (Video, timestamp 0:33 and 0:50).

Regarding claim 8, Palette teaches the process as applied to claim 1, wherein generating the set of print instructions comprises discretizing a three-dimensional model corresponding to the three-dimensional article into a plurality of layers along a printing plane (Video, timestamp 0:42- 0:48).



    PNG
    media_image6.png
    630
    1262
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    627
    1261
    media_image7.png
    Greyscale


	Regarding claim 11, Palette teaches the process as applied to claim 1, wherein the additive manufacturing device comprises one of fused deposition modeling (Video, timestamp 0:42- 0:48 and Page 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over 
Palette (“Palette 2S and Palette 2S Pro: The most reliable Palette yet,” Available on Dec 13, 2019), as applied to claim 1, in further view Debora (PG-PUB 2016/0052208). 
Regarding claim 2 and 3, Palette teaches the process as applied to claim 1, comprising a step of supplying filaments of different colors and splicing the filaments together for printing with a single filament comprising both first and second base materials (Page 2 and “internal shot of the new Palette 2S”). 

Palette does not explicitly disclose performing the steps of deconvoluting the three-dimensional article into a string of the additive manufacturing feedstock comprising the first base material and the second base material; and supplying the string of the additive manufacturing feedstock to the additive manufacturing device, wherein the string of the additive manufacturing feedstock includes a first portion comprising the first base material and a second portion comprising the second base material.

Palette discloses the product manufactured by Mosaic Manufacturing, the assignee of Debora. Debora discloses the specific steps utilized by the process of Palette to prepare a single string of additive manufacturing from multiple base materials. 

Debora teaches a method for producing a multi-component feedstock being delivered through a print head of a 3D printer (Figure 16 and Abstract), comprising: 
deconvoluting the three-dimensional article into a string of the additive manufacturing feedstock comprising the first base material and the second base material [0270]-[0271]; and 
supplying the string of the additive manufacturing feedstock to the additive manufacturing device [0089], wherein the string of the additive manufacturing feedstock 

Both Palette and Debora discloses a step of supplying filaments of different colors and splicing the filaments together for additive manufacturing. It would have been obvious to one of ordinary skill in the art to the substitute the undisclosed steps of preparing the spliced filament of Palette with the steps of Debra, a functionally equivalent step of preparing a single multi-color filament for the purpose of producing a multi-color article. 

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Palette (“Palette 2S and Palette 2S Pro: The most reliable Palette yet,” Available on Dec 13, 2019) as applied to claim 8, in further view of Voris (PG-PUB 2015/0375451). 
Regarding claim 9 and 10, Palette teaches the process as applied to claim 8, wherein discretizing the three dimensional model is inherently performed to produce the three dimensional article layer-by-layer (Video, timestamp 0:42- 0:48).

	Palette does not explicitly teach discretizing is based on of one or more
deconstruction parameters, wherein the one or more deconstruction parameters are
defined by one or more of layer thickness, infill percentage, infill pattern, raster angle, build orientation, extrudate width, layer height, shell number, infill overlap, and grid spacing.

	Voris teaches a multi-color 3D printer (Abstract) by generating a 3D model 164 of a 3D object, and this definition may also include setting a thickness for an outer shell of object 170 and a structural infill (e.g., one or more honeycomb patterns) [0022].

	Both Palette and Voris additive manufacturing of multicolored objects by preparing three-dimensional models. One of ordinary skill in the art would have recognized that a user would have to provide instructions for discretizing the layers of . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742